DETAILED ACTION
This office action is made final. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicants amended claims 1, 10, and 17.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 1-9, under 35 USC 101 (signal per se), has been withdrawn.
Examiner acknowledges that Applicant is declining to participate in the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program. 
Response to Arguments
Applicant’s arguments received on date 07/06/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.
Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:

Applicant asserts that “the claims recite, in part: providing, without human intervention, information corresponding to the disruption and the particular correction to the particular associate in an interactive user interface, and thus do not claim the fundamental activity of certain methods of organizing human activities as purported by the Office.” Examiner respectfully disagrees.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10, and 17 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. Further, various embodiments, requires human intervention (see paras 04, 14, 18-20, 42, 57, 60, and 65).

Applicant asserts that “similar to the examples 37, 38, 39, and 40, the present claims recite at least one element that cannot be performed in the mind.” Examiner respectfully disagrees.

The step of providing, without human intervention, information corresponding to the disruption and the particular correction to the particular associate in an interactive user interface.  This is nothing more than applying it "automatically"/with a generic machine. These additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. The display functions are also insignificant extra-solution activity and conventional, as explained in the below rejection. Thus, claim 1, similarly claims 10 and 17 of the instant application is not similar Example 37, 38, 39, and 40.

Applicant asserts that “the claims are directed to patent eligible subject matter under Prong Two, because the claims are directed to a practical application and are therefore not directed to an abstract idea.” Examiner respectfully disagrees.

As discussed below, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 10 & 17, are the recitations of “tracking revenue cycle inventory for a client, the revenue cycle inventory including data corresponding to patients from preregistration through final payment of a balance; analyzing, at a surveillance system, a particular data point within the revenue cycle inventory to identify and rank a disruption; receiving, at a workforce management system, inventory input of the client, the inventory input including inventory in the revenue cycle management system, types of claims in the inventory, pair agreements of the claims, and a length of time the claims have been in the inventory; utilizing the inventory input to identify and recommend a particular correction to execute for the disruption; receiving, at a workforce management system, workforce input, the workforce input including experience, type of education or technical training, specialty, and outcomes corresponding to a workforce of the client; automatically assigning, by the workforce management system, a particular associate of the workforce to execute the particular correction for the disruption; and providing, without human intervention, information corresponding to the disruption and the particular correction to the particular associate in an interactive user interface are carried out by at least one computing device,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components.  Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.

Applicant asserts that “Applicant respectfully submits that the claims nevertheless recite additional features sufficient to ensure the claims amount to significantly more than an abstract idea.” Examiner respectfully disagrees.

The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3. 
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 10 & 17, are the recitations of “tracking revenue cycle inventory for a client, the revenue cycle inventory including data corresponding to patients from preregistration through final payment of a balance; analyzing, at a surveillance system, a particular data point within the revenue cycle inventory to identify and rank a disruption; receiving, at a workforce management system, inventory input of the client, the inventory input including inventory in the revenue cycle management system, types of claims in the inventory, pair agreements of the claims, and a length of time the claims have been in the inventory; utilizing the inventory input to identify and recommend a particular correction to execute for the disruption; receiving, at a workforce management system, workforce input, the workforce input including experience, type of education or technical training, specialty, and outcomes corresponding to a workforce of the client; automatically assigning, by the workforce management system, a particular associate of the workforce to execute the particular correction for the disruption; and providing, without human intervention, information corresponding to the disruption and the particular correction to the particular associate in an interactive user interface,” are merely generic computers that are used to implement part of the recited abstract idea, specifically, generic computers used to apply the abstract idea of tracking revenue cycle inventory for a client, the revenue cycle inventory including data corresponding to patients from preregistration through final payment of a balance. Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.

Response to Arguments under 35 USC 103:
Applicant asserts that Gunawardena does not teach or suggest “receiving, at a workforce management system inventory input of the client, the inventory input including inventory in the revenue cycle management system, types of claims in the inventory, pair agreements of the claims, and a length of time the claims have been in the inventory.” Examiner respectfully disagrees.

Gunawardena discloses receiving, at a workforce management system, inventory input of the client, the inventory input including inventory in the revenue cycle management system, types of claims in the inventory, pair agreements of the claims, and a length of time the claims have been in the inventory (see Gunawardena, para [0169], wherein the customer related invoices and payments are captured; paras [0093]-[0094], wherein (inventory input of the client) starts with client or patient inputs 426 may be received for scheduling an appointment. [0094] appointments 410 is the initial stage of the revenue cycle management process 402. When the patient calls, there would be a process followed to capture the key appointment related raw medical services; para [0066], wherein ERP 344 is an enterprise resource planning system that is utilized to track the sales orders generated against the inventory; para [0117], wherein he claims related dashboards 408b may provide information related to insurance claims, such as amount of particular types of insurance claims, total number of claims, claims related to particular medical conditions, and so forth; para [0258], wherein the dashboard 1400a enables a user to maximize claims collections and monitor percentage of payments as a component of actual payments and contractual write-offs; and para [0255], wherein with regard to FIG. 13D, an aging revenue dashboard 1300D that enables a medical service provider to monitor duration taken for claims to be paid is shown).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10, and 17 recite, “without human intervention.” As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. Moreover, none of the drawings shows this particular feature. Therefore, this limitation of claims 1, 10, and 17  considered to be new matter. Appropriate correction is required.
Various embodiments, requires human intervention (see paras 04, 14, 18-20, 42, 57, 60, and 65).
The dependent claims 2-9, 11-16, and 18-20 inherit the deficiency of their respective parent claims.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 15 recites “a workforce management system.” There is insufficient antecedent basis for this limitation in the claims. 
The dependent claims 2-9 inherit the deficiency of their respective parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 10, and 17, the claim, when “taken as a whole,” is directed to the abstract idea of tracking revenue cycle inventory for a client, the revenue cycle inventory including data corresponding to patients from preregistration through final payment of a balance; analyzing a particular data point within the revenue cycle inventory to identify and rank a disruption;  receiving inventory input of the client, inventory input from a revenue cycle, the inventory input including inventory in the revenue cycle, types of claims in the inventory, pair agreements of the claims, and a length of time the claims have been in the inventory; utilizing the inventory input to identify and recommend a particular correction to execute for the disruption; receiving workforce input from the revenue cycle, the workforce input including experience, type of education or technical training, specialty, and outcomes corresponding to a workforce of a client; particular associate of the workforce to execute the particular correction for the disruption; assigning particular associate of the workforce to execute the particular correction for the disruption; provide, information corresponding to the disruption and the particular correction to the particular associate receiving audit information for the associate corresponding to performance of the associate within the revenue cycle; and scaling up or down the portion of the inventory assigned to the associate based on the audit information.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10, and 17 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a surveillance system, a workforce management system, one or more processors, a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, and a revenue cycle management system…… in claims 1, 10, and 17.”
Furthermore, Examiner asserts that claim 1 also does not include limitations amounting to significantly more than the abstract idea. Although claim 1 includes one or more computer storage media having computer-executable instructions.
Further, the "automatically," recitations, are merely instructions to apply the abstract idea on a computer. 
Regarding claims 1, 10, and 17 recite, “without human intervention.” However, various embodiments, requires human intervention (see paras 04, 14, 18-20, 42, 57, 60, and 65).
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 10, and 17 are implying that “….…automatically assigning a portion of the inventory to an associate of the workforce, the portion of the inventory tailored to the associate based on the inventory input and the workforce input; receiving audit information for the associate corresponding to performance of the associate within the revenue cycle management system; and automatically scaling up or down the portion of the inventory assigned to the associate based on the audit information........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 10, and 17 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-9, 11-16, and 18-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 10, and 17 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 10, and 17 include various elements that are not directed to the abstract idea. These elements include a surveillance system, a workforce management system, one or more processors, a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, and a revenue cycle management system.
Examiner asserts that a surveillance system, a workforce management system, one or more processors, a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, and a revenue cycle management system do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 1 also does not include limitations amounting to significantly more than the abstract idea. Although claim 1 includes one or more computer storage media having computer-executable instructions.
Further, the "automatically," recitations, are merely instructions to apply the abstract idea on a computer.
Regarding claims 1, 10, and 17 recite, “without human intervention.” However, various embodiments, requires human intervention (see paras 04, 14, 18-20, 42, 57, 60, and 65).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 1 and specification paras 17, 20, 22 and 34)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a non-transitory computer storage media and a processor in claims 1 and 17 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-9, 11-16, and 18-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 17.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea a computerized system comprising: one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: receive inventory input; receive workforce input; automatically assign a portion of the inventory to an associate; receive audit information; and automatically scale up or down the portion of the inventory are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Krishnamoorthy et al. (US Pub. No. 2007/0288367), hereinafter Krishnamoorthy et al., claim 23 demonstrates that it is well-understood, routine and conventional one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Gunawardena et al. (US Pub. No. 2016/0180030), in view of Fitzgerald et al. (US Pub. No. 2003/0191665), and further in view of Krishnamoorthy et al. (US Pub. No. 2007/0288367). 
Regarding claim 1, Gunawardena, in view of Fitzgerald et al, and further in view of Krishnamoorthy et al. discloses one or more non-transitory computer storage media having computer-executable instructions embodied thereon, that when executed, perform operations, the operations comprising:
tracking revenue cycle inventory for a client, the revenue cycle inventory including data corresponding to patients from preregistration through final payment of a balance (see Gunawardena, paras [0257]-[0258], wherein referring to Figs. 13-14 these screens 1400a-1400c track revenue, monitor accuracy of claim fee schedule payments and keep tabs on uncollected or short non payments on claims. The dashboard 1400a enables a medical service provider to track opportunities to increase revenue, monitor accuracy of cleaning fee schedule payments, and keep track of uncollected, short, or lost payments);
analyzing, at a surveillance system, a particular data point within the revenue cycle inventory to identify and rank a disruption 
Applicant’s spec. describe a surveillance system as a system may collect and analyze data. (see Gunawardena, para [0146], wherein collections 524 relate to the pending payments or the to-be collected claims related information. Raw medical services data captured in VOB, eligibility and pre-auth, demo entry, coding, billing and claims submission, denial management, collections, and patient billing would all be integrated to collections module which would look into all of the raw data to understand the outstanding claims; paras [0252]-[0256], wherein the analysis of the carrier payment patterns helps user streamline a diagnostic, predictive and prescriptive evidence based analysis of the aging revenue. With regard to FIG. 13B, an aging revenue dashboard 1300b that may be utilized to monitor aging revenue of each provider being monitored is shown. The dashboard 1300b enables a user to determine specific reasons for unpaid or rejected claims by cross-examining across provider-level performance of accounts receivables. The table 1322 is sorted from highest to lowest total accounts receivable of the CPT codes. As with the other dashboards, filtering using the various filter functionality previously presented may also be applied to aging revenue data being presented in the table 1322. An accounts receivable summary table 1306 shows aging revenue of accounts receivable in different successive time frames ( e.g., 0 to 30 days, 31 to 60 days, 61 to 90 days, 91 to 120days, 120+ days, and total AR). The summary table 1306 provides the user with a high-level listing of aging revenue of the medical service provider. A chart 1308 shows a graphical representation of the accounts receivable data in the accounts receivable summary table 1306; and paras [0113], [0275], and [0279], wherein denial stage to identify the next steps that would be undertaken to get the claim paid. This dashboard 1600c allows for a medical service provider to monitor procedural reimbursements for accuracy and capture billing errors. The system will identify the uncollected claims that will into a 90+ day AR bucket (i.e., the disruptions in the revenue cycle are caused by denial and aging revenue). The selection element 1704 may be slid to select different numbers of days prior to uncollected claims rollover into the 90 day AR bucket);
receiving, at a workforce management system, inventory input of the client, the inventory input including inventory in the revenue cycle management system, types of claims in the inventory, pair agreements of the claims, and a length of time the claims have been in the inventory (see Gunawardena, paras [0093]-[0094], wherein patient inputs 426 may be received for scheduling an appointment. [0094] appointments 410 is the initial stage of the revenue cycle management process 402. When the patient calls, there would be a process followed to capture the key appointment related raw medical services; para [0066], wherein ERP 344 is an enterprise resource planning system that is utilized to track the sales orders generated against the inventory; para [0117], wherein he claims related dashboards 408b may provide information related to insurance claims, such as amount of particular types of insurance claims, total number of claims, claims related to particular medical conditions, and so forth; para [0258], wherein the dashboard 1400a enables a user to maximize claims collections and monitor percentage of payments as a component of actual payments and contractual
write-offs; and para [0255], wherein with regard to FIG. 13D, an aging revenue dashboard 1300D that enables a medical service provider to monitor duration taken for claims to be paid is shown);
utilizing the inventory input to identify and recommend a particular correction to execute for the disruption (see Gunawardena, paras [0112]-[0117] and [0254], wherein various embodiments discuss lost revenue, time and productivity as a result of rework and claims fixes and resubmission claim fixes 454a-454b are the fixes that the providers or those who work on behalf of the providers make in order to fix and resubmit the claim. This resubmission could be a corrected claim or an appeal of sorts. These would be the steps that the collector or the person in charge of denial management would make on the claim to get it paid properly and accurately. Paras [0252]-[0254] In addition to the table 1300a for presenting aging revenue (i.e., the disruptions in the revenue cycle are caused by denial and aging revenue) in a detailed manner based on selectable categories. The dashboard 1300c allows a user (i) to access details of CPT's or services rendered to provide for decisions on projected growth, (ii) to ensure existing claim payments are accurate, (iii) to investigate into non-payments or short payments and determine reasons for such, and (iv) to take corrective action to rectify aging revenue situations);
receiving, at a workforce management system, workforce input, the workforce input including experience, type of education or technical training, specialty, and outcomes corresponding to a workforce of the client (see Gunawardena, para [0080], wherein the user is usually a medical services provider, and would interact with the application in viewing the user interfaces or in this case the dashboards; para [0013], wherein a revenue cycle management process may include a variety of users with varying levels of skills and expertise; para [0237], wherein provides graphical benchmark scales that help graphically illustrate the provider or physician's performance based on specialty type; and para [0267], wherein a result of providing the claim-level detail tab, the user is able to view any claim-level details related to overall operations and production within three or four clicks); and
automatically (submitting), by the workforce management system, particular associate of the workforce to execute the particular correction for the disruption (see Gunawardena, paras [0187] & [0217], wherein a graphical user element 908, such as a slider, enables a user to select a number of days to bill or otherwise submit claims for reimbursement to the medical service provider. As shown, graphical user selection element 910 may enable a user to interactively select and slide the number of days to bill to be higher or lower than four days. If the selection element 910 is increased or decreased, the claims submission data in the tables 904a and 906a and charts 904b and 906b may be automatically adjusted based on the selected number of days to submit claims by the user. Filter parameters, such as date range selection elements 912, provider selection elements 914, search entry field 916, time range soft-buttons 918, or otherwise, may be utilized to filter data being presented in the interactive user interface 900; paras [0112]-[0117] and [0254], wherein various embodiments discuss lost revenue, time and productivity as a result of rework and claims fixes and resubmission claim fixes 454a-454b are the fixes that the providers or those who work on behalf of the providers make in order to fix and resubmit the claim. This resubmission could be a corrected claim or an appeal of sorts. These would be the steps that the collector or the person in charge of denial management would make on the claim to get it paid properly and accurately. Paras [0252]-[0254] In addition to the table 1300a for presenting aging revenue (i.e., the disruptions in the revenue cycle are caused by denial and aging revenue) in a detailed manner based on selectable categories. The dashboard 1300c allows a user (i) to access details of CPT's or services rendered to provide for decisions on projected growth, (ii) to ensure existing claim payments are accurate, (iii) to investigate into non-payments or short payments and determine reasons for such, and (iv) to take corrective action to rectify aging revenue situations); and
providing, without human intervention, information corresponding to the disruption and the particular correction to the particular associate in an interactive user interface (see Gunawardena, para [0217], wherein automatically (i.e., without human intervention) adjusted based on the selected number of days to submit claims by the user; para [0285], wherein provide for a predefined workflow through the use of tabs 702 (Figs. 7-17) that assists a medical service provider in managing a medical practice. The workflow starts at appointments and progresses through a claims submission process, deposits, denial management (i.e., the disruptions in the revenue cycle are caused by denial and aging revenue), collections, and patient billing). Provide for dynamic and interactive dashboard user interfaces that allow for a user to answer nearly any question, such as revenue cycle management questions, about a medical practice within a short period of time).
Gunawardena et al. fails to explicitly disclose assigning.
Analogous art Fitzgerald et al. discloses automatically assigning a portion of the inventory to an associate of the workforce (see Fitzgerald,  paras [0021] & [0041], wherein the list of actions may include, creation of worklists of tasks for automatic or manual performance. Such functions include, for example, scheduling a task to be
performed by a healthcare worker by categorizing sets of data (to indicate for instance, one claim is error-free, but that another claim is on a particular worklist for correction. Following automatic or manual editing of the collated claim data to provide amended claim data, unit 48 automatically queues the amended collated claim data for re-validation by unit 48 in conjunction with unit 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gunawardena, regarding the system for analyzing revenue cycle management, to have included automatically assigning a portion of the inventory to an associate of the workforce because it would have improved the efficiency and quality of financial health of a medical practice. Gunawardena discloses automatically adjusted based on the selected number of days to submit claims by the user. Using the system for processing healthcare claim data of Fitzgerald would improve an efficiency of task allocation. 
Gunawardena et al. and Fitzgerald et al. combined fail to explicitly disclose one or more computer storage media having computer-executable instructions.
Analogous art Krishnamoorthy et al. discloses one or more computer storage media having computer-executable instructions (see Krishnamoorthy, claim 23 a machine-readable medium having stored thereon a series of instruction which, when executed by a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gunawardena, regarding the system for analyzing revenue cycle management, to have included one or more computer storage media having computer-executable instructions because it would improve the goal programming model for nurse scheduling. Using the query topic map of Krishnamoorthy would improve the processing efficiency. 
Regarding claim 2, Gunawardena discloses the media of claim 1, further comprising receiving audit information for the associate corresponding to performance of the associate within the revenue cycle management system (see Gunawardena, paras [0231], [0248], & [0254], wherein the aging revenue dashboard 1300a may provide for evidence-based claims reimbursement monitoring, include collection processes and collected revenue, allow for a user to investigate non-payments and short payments, and determine reasons for delays of payment by providing access to detailed claims-level revenue information).
Regarding claim 3, Gunawardena discloses the media of claim 2, further comprising automatically scaling up or down the portion of the inventory assigned to the associate based on the audit information (see Gunawardena, para [0217], wherein a graphical user element 908, such as a slider, enables a user to select a number of days to bill or otherwise submit claims for reimbursement to the medical service provider. As shown, graphical user selection element 910 may enable a user to interactively select and slide the number of days to bill to be higher or lower than four days. If the selection element 910 is increased or decreased, the claims submission data in the tables 904a and 906a and charts 904b and 906b may be automatically adjusted based on the selected number of days to submit claims by the user. Filter parameters, such as date range selection elements 912, provider selection elements 914, search entry field 916, time range soft-buttons 918, or otherwise, may be utilized to filter data being presented in the interactive user interface 900; and para [0254], wherein the dashboard 1300c allows a user (i) to access details of CPT's or services rendered to provide for decisions on projected growth, (ii) to ensure existing claim payments are accurate, (iii) to investigate into non-payments or short payments and determine reasons for such, and (iv) to take corrective action to rectify aging revenue situations).
Regarding claim 4, Gunawardena discloses the media of claim 1, further comprising, utilizing diagnostic data, identify disruptions in the revenue cycle management system across a plurality of clients (see Gunawardena, paras [0253]-[0254], wherein the analysis of the carrier payment patterns helps user streamline a diagnostic, predictive and prescriptive evidence based analysis of the aging revenue. With regard to FIG. 13B, an aging revenue dashboard 1300b that may be utilized to monitor aging revenue of each provider being monitored is shown. The dashboard 1300b enables a user to determine specific reasons for unpaid or rejected claims by cross-examining across provider-level performance of accounts receivables; and paras [0113], [0275], and [0279], wherein denial stage to identify the next steps that would be undertaken to get the claim paid. This dashboard 1600c allows for a medical service provider to monitor procedural reimbursements for accuracy and capture billing errors. The system will identify the uncollected claims that will into a 90+ day AR bucket (i.e., the disruptions in the revenue cycle are caused by denial and aging revenue). The selection element 1704 may be slid to select different numbers of days prior to uncollected claims rollover into the 90 day AR bucket).
Gunawardena et al. fails to explicitly disclose automatically.
Analogous art Fitzgerald et al. discloses automatically identify disruptions in the revenue cycle management system across a plurality of clients (see Fitzgerald,  paras [0039]-[0041], wherein (the disruptions are caused by denial due to inconsistencies and/or errors) applying validation rules in step 311 (FIG. 3) and identifying claim rejection reasons by description and rejection. Code rule 719 detects and warns of invalid inpatient revenue codes and rule 721 detects and warns of improperly combined charges in this case mammogram charges are to be separately billed, for example. Unit 48 (FIG. 1) in conjunction with unit 46 automatically corrects deficiencies identified by the rules in repository 74 (e.g., the rules of FIG. 7) using claim data information in repository 68 to resolve inconsistencies or to add missing data. The results list identifies 7 claim rejection reasons comprising, an invalid revenue code (602), a data format deficiency (607), a missing name portion (609), an accommodation data omission (611), a revenue code related error (613), a procedure code related error (615) and accommodation or ancillary data omission (617)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gunawardena, regarding the system for analyzing revenue cycle management, to have included automatically identify disruptions in the revenue cycle management system across a plurality of clients because it would have improved the efficiency and quality of financial health of a medical practice. Gunawardena discloses dashboard allows for a medical service provider to monitor procedural reimbursements for accuracy and capture billing errors. Using the system for processing healthcare claim data of Fitzgerald would improve claim accuracy and customer satisfaction. 
Regarding claim 5, Gunawardena discloses the media of claim 4, further comprising, utilizing the diagnostic data, automatically rank the disruptions for the client of the plurality of clients based on an impact to the revenue cycle management system and a time required to execute a correction for each disruption (see Gunawardena, para [0217], wherein automatically adjusted based on the selected number of days to submit claims by the user; paras [0253]-[0255], wherein the analysis of the carrier payment patterns helps user streamline a diagnostic, predictive and prescriptive evidence based analysis of the aging revenue. With regard to FIG. 13B, an aging revenue dashboard 1300b that may be utilized to monitor aging revenue of each provider being monitored is shown. The dashboard 1300b enables a user to determine specific reasons for unpaid or rejected claims by cross-examining across provider-level performance of accounts receivables. The table 1322 is sorted from highest to lowest total accounts receivable of the CPT codes. As with the other dashboards, filtering using the various filter functionality previously presented may also be applied to aging revenue data being presented in the table 1322; and paras [0112]- [0117] and [0252], wherein various embodiments discuss lost revenue, time and productivity as a result of rework and claims fixes and resubmission claim fixes 454a-454b are the fixes that the providers or those who work on behalf of the providers make in order to fix and resubmit the claim. This resubmission could be a corrected claim or an appeal of sorts. These would be the steps that the collector or the person in charge of denial management would make on the claim to get it paid properly and accurately. Para [0252] In addition to the table 1300a for presenting aging revenue (i.e., the disruptions in the revenue cycle are caused by denial and aging revenue) in a detailed manner based on selectable categories (e.g., by carrier), an accounts receivable summary table 1306 shows aging revenue of accounts receivable in different successive time frames ( e.g., 0 to 30 days, 31 to 60 days, 61 to 90 days, 91 to 120days, 120+ days, and total AR). The summary table 1306 provides the user with a high-level listing of aging revenue of the medical service provider).
Regarding claim 6, Gunawardena discloses the media of claim 5, wherein the inventory corresponds to disruptions for the client (see Gunawardena, para [0116], wherein the denials 452 (i.e., disruptions) may be submitted to the collections process 422 and claim fixes 454b may be output before the submission to the insurance company. The explanation of benefits 448 may be incorporated into the patient billing 424, and patient statements 456 may be issued to the patient).
Regarding claim 7, Gunawardena discloses the media of claim 6, further comprising providing a recommendation for the associate to execute the correction for each disruption of the disruptions (see Gunawardena, para [0254], wherein the dashboard 1300c allows a user (i) to access details of CPT's or services rendered to provide for decisions on projected growth, (ii) to ensure existing claim payments are accurate, (iii) to investigate into non-payments or short payments and determine reasons for such, and (iv) to take corrective action to rectify aging revenue situations).
Regarding claim 8, Gunawardena discloses the media of claim 4, wherein the disruptions include denials (see Gunawardena, para [0116], wherein the denials 452 may be submitted to the collections process 422 and claim fixes 454b may be output before the submission to the insurance company. The explanation of benefits 448 may be incorporated into the patient billing 424, and patient statements 456 may be issued to the patient)).
Gunawardena et al. fails to explicitly disclose wherein the disruptions include suppressions and edit failures.
Analogous art Fitzgerald et al. discloses the disruptions include edit failures (see Fitzgerald,  paras [0004], wherein known systems typically do not address compatibility of healthcare provider and payer systems. This results in claims that fail the edit process upon receipt by the payer and consequent disallowance by the payer. Disallowed claims cause delayed payment and negatively impact healthcare provider cash flow and patient satisfaction with the process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gunawardena, regarding the system for analyzing revenue cycle management, to have included the disruptions include edit failures because it would have improved the efficiency and quality of financial health of a medical practice. Gunawardena discloses dashboard allows for a medical service provider to monitor procedural reimbursements for accuracy and capture billing errors. Using the system for processing healthcare claim data of Fitzgerald would improve claim accuracy and customer satisfaction.
Gunawardena et al. and Fitzgerald et al. combined fail to explicitly disclose wherein the disruptions include suppressions.
Analogous art Krishnamoorthy et al. discloses the disruptions include suppressions (see Krishnamoorthy,  paras [0041], wherein operators may choose to extend a bill cycle without finalizing the bill. At the end of each cycle, the system creates a new bill for the new period and finalizes the bill for the old period. If there is no need to send out a bill for a period, this feature enables the extension of the existing bill into the next period and can continue in this manner until the bill is finalized. For example, a reason for suppression may be when the bill does not reach a defined threshold minimum. Certain actions can automatically un-suppress a suppressed bill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gunawardena, regarding the system for analyzing revenue cycle management, to have included the disruptions include suppressions because it would have improved the efficiency and quality of financial health of a medical practice. Gunawardena discloses dashboard allows for a medical service provider to monitor procedural reimbursements for accuracy and capture billing errors. Using the Revenue Management Systems of Krishnamoorthy would improve claim accuracy and customer satisfaction.
Regarding claim 9, Gunawardena discloses the media of claim 5, wherein the correction includes one or more of process design, configuration, or change in workflow (see Gunawardena, para [0285], wherein the principles of the present invention provide for a predefined workflow through the use of tabs 702 (FIGS. 7-17) that assists a medical service provider in managing a medical practice. The workflow starts at appointments and progresses through a claims submission process, deposits, denial management, collections, and patient billing).
Regarding claims 10-16 rejected based upon the same rationale as the rejection of claims 1-9, respectively, since they are the method claims corresponding to the computer storage media claims. Claim 10 recites additional limitation automatically, without human intervention, scaling up or down the portion of the inventory assigned to the particular associate based on the audit information (see Gunawardena, para [0217], wherein a graphical user element 908, such as a slider, enables a user to select a number of days to bill or otherwise submit claims for reimbursement to the medical service provider. As shown, graphical user selection element 910 may enable a user to interactively select and slide the number of days to bill to be higher or lower than four days. If the selection element 910 is increased or decreased, the claims submission data in the tables 904a and 906a and charts 904b and 906b may be automatically adjusted based on the selected number of days to submit claims by the user. Filter parameters, such as date range selection elements 912, provider selection elements 914, search entry field 916, time range soft-buttons 918, or otherwise, may be utilized to filter data being presented in the interactive user interface 900; and para [0254], wherein the dashboard 1300c allows a user (i) to access details of CPT's or services rendered to provide for decisions on projected growth, (ii) to ensure existing claim payments are accurate, (iii) to investigate into non-payments or short payments and determine reasons for such, and (iv) to take corrective action to rectify aging revenue situations). 
Regarding claims 17-20 rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the system claims corresponding to the computer storage media claims. Claim 17 recites additional feature one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors. Claim 17 recites additional limitation automatically, without human intervention, scale up or down the portion of the inventory assigned to the particular associate based on the audit information (see Gunawardena, para [0217] and [0254]).
Gunawardena et al. and Fitzgerald et al. combined fail to explicitly disclose one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors.
Analogous art Krishnamoorthy et al. discloses one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors (see Krishnamoorthy, claim 23 a machine-readable medium having stored thereon a series of instruction which, when executed by a processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gunawardena, regarding the system for analyzing revenue cycle management, to have included one or more processors; and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors because it would improve the goal programming model for nurse scheduling. Using the query topic map of Krishnamoorthy would improve the processing efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
8/8/2022



    
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 1 and specification paras 17, 20, 22 and 34). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.